



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Peters, 2015 ONCA 529

DATE: 20150710

DOCKET: C58852

Strathy C.J.O., MacPherson and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Wesley Peters

Appellant

Robert C. Sheppard, for the appellant

Michael Perlin, for the respondent

Heard: July 10, 2015

On appeal from the conviction entered on June 14, 2013 by
    Justice A. Thomas McKay of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant was convicted of assault, assault with a weapon (a knife),
    and breach of recognizance by Justice A.T. McKay of the Ontario Court of
    Justice. The appellant appeals only his conviction for assault with a weapon.

[2]

During a concerted beating of the complainant by three men in a private
    residence in London, one of the men (called Muncey), pulled out a knife and
    stabbed the complainant. There is no issue that the appellant was one of the
    men involved in the beating. Nor is it contested that the appellant did not
    stab the complainant.

[3]

The appellant asserts that the trial judge erred in reaching this
    conclusion:

I infer that Mr. Peters would have had knowledge of the knife
    in possession of one of his companions, and the intention to use it as part of
    the assault. Therefore, I find that he was a party to the charge of assault
    with a weapon.

The appellant contends that this conclusion is based on
    speculation, not proper drawing of inferences from the evidence.

[4]

We do not accept this submission. There was strong evidence that the
    appellant was the lead attacker throughout a fairly lengthy beating. When
    Muncey pulled out the knife, he announced that he was going to use it on the
    complainant. The appellant did not stop Muncey; indeed he continued in his part
    of the beating.

[5]

In our view, the evidence was overwhelming. There was a plan to beat the
    complainant because he was perceived as a rat, having testified against an
    associate of the three attackers in a previous court proceeding. The appellant
    was the leader throughout the beating. Munceys use of the knife was clearly
    visible to the appellant and he did nothing to stop the stabbing. Indeed, he
    kept beating the complainant. At a minimum, this brings his conduct within the
    wording of s. 21(2) of the
Criminal Code
.

[6]

The conviction appeal is dismissed. The appellant formally abandoned his
    sentence appeal.

G.R. Strathy C.J.O.

J.C. MacPherson J.A.

M.L. Benotto J.A.


